DETAILED ACTION
The following Office action concerns Patent Application Number 16/952,985.  Claims 21-32 are pending in the application.
Claims 21-26 have been withdrawn from consideration as being drawn to a non-elected invention.
The applicant’s amendment filed July 19, 2021 has been entered.
Election/Restrictions
A restriction requirement was sent to the Applicant on June 8, 2021.  The Applicant was required to elect among several groups of inventions.  The Applicant responded to the restriction requirement on July 19, 2021 and elected Group II, claims 27-32, without traverse.  Accordingly, claims 21-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 27, 28 and 32 are rejected under 35 U.S.C. § 103 as being unpatentable over Jang et al (KR 100459609, translation, included in the IDS) in view of Blackwell et al (US 2015/0093890).  
Jang et al teaches a method of depositing a thin film of cobalt comprising depositing a dicobalt hexacarbonyl precursor compound on a substrate by vapor deposition (abstract; p. 3, lines 7-12).  The dicobalt hexacarbonyl compound contains a Co2(CO)6 group bonded to a ligand of formula:
R1-C≡C-R2
(abstract; p. 6, line 8), wherein R1 and R2 include hydrogen and alkyl fluoride (p. 7, lines 13-20).  The method comprises 
	Jang et al does not teach that the alkyl fluoride (R1 or R2) is -CF3.
However, Blackwell et al teaches a precursor composition comprising a compound of formula Co2(CO)6(R1C≡CR2), wherein R1 or R2 comprises -CF3 (par. 16).  The precursor compound is used as a cobalt metal precursor (abstract).
Jang teaches a dicobalt hexacarbonyl compound containing an alkyl fluoride group.  Blackwell teaches a dicobalt hexacarbonyl compound containing a -CF3 group (which is an alkyl fluoride) (par. 16).  The compound is used as a cobalt metal precursor (abstract).  It would have been obvious to a person of ordinary skill in the art to combine the -CF3 group of Blackwell with the dicobalt hexacarbonyl compound of Jang et al in order to obtain a dicobalt hexacarbonyl precursor compound useful for forming a cobalt film.
s 29-31 are rejected under 35 U.S.C. § 103 as being unpatentable over Jang et al in view of Blackwell et al and further in view of Baum et al (US 9,997,362).  
Jang et al in view of Blackwell et al teaches a method of depositing a cobalt film by vapor deposition as described above.  Jang et al in view of Blackwell et al does not teach that the vapor is deposited at a pressure of 0.01-100 Torr; that the precursor compound has a temperature of 18-35 ̊C during vaporization; or that the deposition film thickness is 100 Å or less.
However, Baum et al teaches a method of depositing a cobalt film by vapor deposition of a dicobalt hexacarbonyl precursor compound on a substrate (abstract; col. 5, line 11).  The method comprises depositing the vapor phase precursor compound at a chamber pressure of 2-100 Torr (col. 6, lines 37-40).  The deposited cobalt film has a thickness of 10-400 Å, for example (col. 7, lines 50-54).  The high-purity cobalt film is used in a semiconductor device (col. 8, lines 4-11).
Jang in view of Blackwell is silent regarding the vapor deposition pressure and the cobalt film thickness.  Therefore, a person of ordinary skill in the art would have been motivated by design need to combine the deposition pressure and cobalt film thickness of Baum et al with the vapor deposition process of Jang in view of Blackwell in order to obtain a high purity cobalt film suitable for use in a semiconductor device.
Regarding claim 30, Jang et al in view of Blackwell et al and Baum et al is silent regarding the temperature of the dicobalt hexacarbonyl precursor compound during vaporization of the compound.  However, a person of ordinary skill in the art would have determined the vaporization temperature by routine experimentation, since the vaporization temperature is related to the vapor pressure, which was set at 2-100 Torr as discussed above.  Therefore, the claimed vaporization temperature would have been obvious to a person of ordinary skill in the art.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        August 5, 2021